Title: To Thomas Jefferson from William H. Sargeant, 15 June 1786
From: Sargeant, William H.
To: Jefferson, Thomas



Sir
London June 15th: 1786

The Anxiety my freind Coll: Banister (whom I left a few weeks since) labourd under to hear of his sons where abouts Induces me to the Liberty of troubling you with the care of a Packet accompanying this, as well as to trespass so far on your time as to Honor me with a few lines respecting the young gentlemans health and situation as I shall leave this in one Month for James River in my Ship the Cincinnatus, and permit me sir at the same time to offer my services in executing here or forwarding any Commands you may please to Honor me with. I have this day been favor’d with the perusal of certain regulations respecting the Tobbacco trade in France, and it is natural for the Americans here to join me in thanking Mr. Jefferson as it will in time put a stop to Monopoly that Foe to Commerce.
I am Sir your most Obedt. Humbl. servt.,

Wm. H. Sergeant


You will please address me at the Virginia Coffe House, Newmans Court Cornhill or If more eligible Coll: Smith will take care of any letter you may please to honor me with.

